Title: To Benjamin Franklin from Samuel Cooper, 21 December 1782
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,Boston Decr 21. 1782
I know not how to express my Obligations to you for introducing me to the Acquaintance & Friendship of Count Segurs. I have known him but a few days and yet he has induldged me wth an Intimacy. So many shining, so many amiable Qualities we seldom see united in one Man. He has inspired me with an Esteem, a Respect, and a Love coexistent with myself. Think, my dear Sir, what I must feel at this Moment when I am called to part with him and so many Noble Men and Gentlemen of the Kings Army and Fleet, who allow me to call them my Friends, whose great and good Qualities have seized my heart & f’m whom I have received the most obliging Attentions. I know not wch is greatest, either the Honor & pleasure they have given me in their acquaintance, or the Regret I feel at parting wth them. It is no small Distinction to the Cause of our Country that such men approve it; but that they ardently love it & have so chearfully exposed themselves to such Toils & Dangers in it’s Defence, while it raises us in the Estimation of the world must captivate all our Work. In the Field they have honor’d their own Nation & saved our’s. May Heaven defend and bless them, and crown them with fresh Glories. My warmest good Wishes are particularly due to the Count Segurs, whose Conversation has so much enlightened & charmed me. May he soon have an happy Meeting with his Family and Friends, and the Pleasure of embracing you. With an ardent & constant Friendship I am my dr Sir, Your’s
S. C.
Copy to Dr Franklin.
